Citation Nr: 0916204	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-08 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
hearing loss.  


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1944 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
RO which continued an evaluation of 30 percent for bilateral 
hearing loss.  The Veteran perfected an appeal with regard to 
the disability rating assigned for this condition.


FINDING OF FACT

The results of VA audiological examinations show that the 
Veteran has had no worse than Level V hearing impairment in 
his right ear and Level VII hearing impairment in his left 
ear.


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 
30 percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105 (e), 
3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2008), was signed into law 
on November 9, 2000.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  VCAA notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).

Collectively, in letters dated in May 2006 and June 2008, the 
Veteran was given the notice required by the VCAA in 
increased rating cases to include that required by 
Dingess/Hartman and Vazquez-Flores.  After the Veteran was 
afforded opportunity to respond to the notice identified 
above, the July 2008 supplemental statement of the case 
(SSOC) reflects readjudication of the claim on appeal.  
Hence, while some of this notice was provided after the 
rating action on appeal, the Veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).

All relevant evidence necessary for an equitable resolution 
of the issue remaining on appeal has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA examination reports, VA treatment records, and 
statements from the Veteran and his spouse.  

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and for the reasons 
expressed above; it finds that the notice and development of 
the claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2008).  Specific 
diagnostic codes will be discussed where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different "staged" 
ratings may be warranted for different time periods.

Specific rating criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from 0 percent (noncompensable) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is determined from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation for the ear having the poorer 
hearing acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) now provide that, when the puretone threshold is 30 
decibels or less at 1000 hertz, and 70 decibels or more at 
2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

After a review of the medical evidence, the Board finds that 
the Veteran's bilateral hearing loss does not warrant a 
rating in excess of 30 percent.  The pertinent medical 
evidence of record consists of VA audiological examinations 
conducted in June 2006 and April 2008. 





At the Veteran's June 2006 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
60
75
75
64
LEFT
40
80
85
90
74

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 60 percent in the left ear.  

Applying the findings of the June 2006 VA audiological 
examination to the rating criteria for hearing impairment, 
the Board concludes there is no basis for a rating in excess 
of 30 percent.  The results of the 2006 audiological 
examination show the Veteran's right ear had an average 
puretone threshold of 64 and 72 percent speech recognition; 
his left ear had an average puretone threshold of 74 and 60 
percent speech recognition. This, in turn, correlates to 
Level V hearing loss in the right ear and Level VII in the 
left ear under Table VI, warranting a 30 percent rating under 
Table VII.  

At the Veteran's April 2008 VA audiological examination, 
puretone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
60
65
60
56
LEFT
30
75
65
65
59

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 64 percent in the left ear.  

The results of the 2008 VA audiological examination show the 
Veteran's right ear had an average puretone threshold of 56 
and 72 percent speech recognition; his left ear had an 
average puretone threshold of 59 and 64 percent speech 
recognition.  This, in turn, correlates to Level V hearing 
loss in the right ear and Level VI in the left ear under 
Table VI, warranting a 20 percent rating under Table VII.

Because the Veteran's April 2008 VA audiological examination 
revealed abnormal hearing results in the left ear, the Board 
has considered the special provisions of § 4.86(a) and (b).  
However, since using table VIA for the left ear would result 
in a Level IV and use of Table VI for the left ear results in 
a Level VI hearing impairment, this higher level of hearing 
impairment is used instead to arrive at the Veteran's 
disability rating.  The Veteran's April 2008 VA audiological 
test results clearly fall within the parameters for a 20 
percent rating, but no more.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100.

However, except in the case of clear and unmistakeable error, 
Congress has provided that Veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  For reductions in rating 
to be properly accomplished, specific requirements must be 
met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  The Board notes that the 
provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern 
reductions in ratings in effect for five or more years, apply 
in this case.  Under 38 C.F.R. § 3.344(a) ratings will not be 
reduced based on the results of any one examination except in 
those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  That is not the case here, the April 2008 VA 
audiological examination results showed a worsening in the 
puretone thresholds of both ears even though, the speech 
recognition score in the left ear improved slightly resulting 
in a Level VI evaluation, and not a Level VII as in the June 
2006 results.  

Moreover, as the Veteran's current 30 percent rating has been 
in effect for more than five years and a reduction of his 
rating from 30 to 20 percent would result in the reduction of 
his combined disability rating from 40 to 30 percent, such a 
reduction would be subject to the provisions of 38 C.F.R. § 
3.105(e).  [Parenthetically, the Board notes that the Veteran 
is also service connected for tinnitus which is rated 10 
percent disabling.]  Here, the RO has not issued a rating 
decision that proposes to reduce the Veteran's disability 
rating for bilateral hearing loss from 30 percent to 20 
percent as required under the provisions of 38 C.F.R. 
§ 3.105(e).  This regulation requires notification of the 
proposed reduction in evaluation, a statement of the material 
facts and reasons for such reduction, and an opportunity to 
submit evidence within 60 days to show that compensation 
payments should be continued at their present level.  Thus, 
in the absence of evidence of sustained improvement and the 
RO's compliance with the procedural due process requirements 
provided for in 38 C.F.R. § 3.105(e), a reduction in the 
Veteran's current rating based on the results of the April 
2008 VA audiological examination alone is not warranted.  It 
should be emphasized at this point that in order to sustain a 
reduction in rating, it must be shown by a preponderance of 
the evidence that the reduction is warranted.  See Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The Board is aware that the Veteran may feel that his 
bilateral hearing loss is more disabling than his disability 
rating reflects.  The Veteran's and his spouse's lay 
assertions of decreased hearing, however, are insufficient to 
establish entitlement to a higher evaluation for bilateral 
hearing loss because in determining the above rating, the 
Board has engaged in, as it must, a "mechanical," objective 
application of the numerical data generated from the 
Veteran's audiological examinations.  See Lendenmann, 3 Vet. 
App. at 349.  In this regard, the Board exercises no 
discretion, and simply must apply the test score numbers to 
the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); 
Lendenmann, 3 Vet. App. at 349.  As noted above, the Board 
lacks the authority to operate outside the bounds of 
applicable regulatory provisions, including the guidelines 
for the assignment of disability ratings set forth in 38 
C.F.R. §§ 3.105(e) and 4.85.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101(a) (2008).

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  While the June 2006 and April 2008 VA 
examiners did not specifically address the functional affects 
caused by the Veteran's bilateral hearing loss disability, 
the Board finds that no prejudice results to the Veteran and, 
as such, the Board may proceed with a decision.  

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular is warranted.  Specifically, 
the Court noted that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether an extraschedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists 
to provide information in anticipation of its possible 
application."  Id.  

While the VA examiners failed to address the functional 
effect of the Veteran's hearing loss disability, the Board 
notes that other evidence of record, to specifically include 
statements made by the Veteran and his spouse, adequately 
address the issue.  Therefore, while the June 2006 and April 
2008 examinations are defective under Martinak, the Board 
finds that no prejudice results to the Veteran in that the 
functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-scheduler rating is warranted.  § 3.321(b).  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the Veteran's bilateral hearing loss 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
30 percent on an extraschedular basis.  See § 3.321(b) (1).  
There is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

A rating in excess of 30 percent for bilateral hearing loss 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


